DETAILED ACTION
Claims 34-45 and 48-70 are pending, and claims 51-62 and 69-70 are currently under review.
Claims 1-33 and 46-47 are cancelled.
Claims 34-45, 48-50, and 63-68 are withdrawn.
Claims 69-70 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/02/2021 has been entered.

Response to Amendment
The amendment filed 6/02/2021 has been entered.  Claims 34-45 and 48-68, and newly submitted claim(s) 69-70, remain(s) pending in the application.  
The three affidavits under 37 CFR 1.132 filed 6/02/2021 are sufficient to overcome the previous rejections over Kawata et al.
Specifically, applicant notes that Kawata et al. fails to teach quenching down to 180 to 260 degrees C, such that the subsequent partitioning step of Kawata et al. would not achieve the same C amount as claimed.  Upon further consideration, the examiner agrees with the above point.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 51-52, 54-60, 62, and 69-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagaito et al. (US 2013/0133792) alone, or alternatively in view of Wakabayashi et al. (US 2014/0342183).
Regarding claim 51, Nakagaito et al. discloses a steel sheet [abstract]; wherein said steel sheet has a composition as seen in table 1 below [0024-0035].  Nakagaito et al. further discloses that the microstructure includes 20 percent or more of ferrite, 10 to 60 percent of tempered martensite, 0 to 10 percent martensite, and 3 to 15 percent retained austenite [0036-0041].  The examiner notes that the overlap between the disclosed steel composition and microstructure of Nakagaito et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Nakagaito et al. does not expressly teach that tempered martensite includes C in an amount of at most 0.45% or a yield strength as claimed.  
 Nakagaito et al. discloses a similar manufacturing method of obtaining a cold rolled steel sheet, overlapping heat treating said steel sheet at more than 750 degrees C for 10 or more seconds, overlapping quenching at 10 degrees C per second or higher to a temperature range of 150 to 350 degrees C, and subsequent overlapping heat treatment at 350 to 600 degrees C for 10 to 600 seconds [0052-0058].  
Therefore, since Nakagaito et al. discloses an overlapping steel composition and manufacturing method that closely resembles that of the instant specification as stated previously, the examiner submits that overlapping, similar properties relative to those as claimed above would have been expected to be 
Alternatively, Nakagaito et al. does not expressly teach a C concentration in tempered martensite as claimed.  Wakabayashi et al. discloses that it is known to include less than 0.8% C in tempered martensite to improve ductility of tempered martensite [0112].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Nakagaito et al. by minimizing the C amount in tempered martensite such that ductility can be improved, as taught by Wakabayashi et al.
Table 1.
Element (wt.%)
Claim 51 (wt.%)
Nakagaito et al. (wt.%)
C
0.15 – 0.23
0.05 – 0.3
Mn
1.4 – 2.6
0.5 – 3.5
Si
0.6 – 1.5
0.3 – 2.5
Al
0.02 – 1
0.01 – 0.5
Si+Al
1 – 2
0.31 – 3
Nb
0 – 0.035
0 – 0.2
Mo
0 – 0.3
0.005 – 2
Cr
0 – 0.3
0.005 – 2
Ni
0 – 0.05
0.005 – 2

0 – 0.03
0.005 – 2
V
0 – 0.007
0.005 – 2
B
0 – 0.001
0.0002 – 0.005
S
0 – 0.005
0 – 0.02
P
0 – 0.02
0.003 – 0.1
N
0 – 0.01
0
Fe & Impurities
Balance
Balance


Regarding claim 52, the aforementioned prior art discloses the steel of claim 51 (see previous).  Nakagaito et al. does not expressly teach the instantly claimed C concentration in tempered martensite.  However, as stated previously, since Nakagaito et al. discloses an overlapping steel composition and method of manufacture that closely resembles that of the instant invention, a similar concentration of C in tempered martensite would have been expected in the steel of Nakagaito et al. relative to that as claimed.  See MPEP 2112.  The examiner’s position is further bolstered by the similar elongation and hole expansion ratios achieved by Nakagaito et al., which the examiner recognizes to be the same benefit of achieving the claimed C amount in tempered martensite as disclosed by applicants [0091-002].  Alternatively, the examiner notes that the aforementioned C concentration in tempered martensite as disclosed by Wakabayashi et al. further overlaps with the instantly claimed range, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 54, the aforementioned prior art discloses the steel of claim 51 (see previous).  Nakagaito et al. does not expressly teach the instantly claimed C concentration in austenite as claimed.  However, as stated previously, since Nakagaito et al. discloses an overlapping steel composition and method of manufacture that closely resembles that of the instant invention, a similar concentration of C in tempered martensite would have been expected in the steel of Nakagaito et al. relative to that as claimed.  See MPEP 2112.
Regarding claim 55, the aforementioned prior art discloses the steel of claim 51 (see previous).  Nakagaito et al. further discloses, tensile strength values of up to 1068 MPa, elongation values of up to 27 percent, and hole expansion values of up to 85 percent [tables 3].  The examiner reasonably submits the aforementioned exemplary values to represent a desired mechanical property value range of Nakagaito et al. as would have been recognized by one of ordinary skill.  Thus, the examiner notes that the overlap between the disclosed properties above and those as instantly claimed is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Nakagaito et al. does not expressly teach a yield strength value as claimed. However, since Nakagaito et al. discloses an overlapping steel composition and microstructure, the examiner submits that a similar property of yield strength would appear to have been expected in the steel of Nakagaito et al.  See MPEP 2112.01(l-ll).  Alternatively, as stated previously, an overlapping steel composition and method of manufacture that closely resembles that of the instant invention, the examiner submits that a substantially similar yield strength 
Regarding claims 56-60 and 69, the aforementioned prior art discloses the steel of claim 51 (see previous).  The examiner notes that the aforementioned steel composition of Nakagaito et al. further overlaps with and is substantially close to the instantly claimed compositional ranges.  See MPEP 2144.05(I).
 Specifically, regarding claims 58-59 and 69, the examiner submits that the disclosed Al range of Nakagaito et al. is substantially close to the claimed Al ranges of greater than 0.5 weight percent, greater than or equal to 0.7 weight percent, and greater than 0.6 weight percent, respectively, such that similar properties would appear to have been present absent concrete evidence to the contrary because Al is added for the same purpose of deoxidation [0029 of Nakagaito et al. and 0053 of instant specification].  The examiner’s position is further bolstered by the similar mechanical properties of tensile strength, elongation, and hole expansion achieved by both the instant invention and Nakagaito et al. as explained above.  Furthermore, Nakagaito et al. merely teaches that Al amounts of greater than 0.5 weight percent can decrease productivity, which is not claimed or considered to be a materially significant property absent concrete evidence to the contrary [0029].  
Regarding claim 62, the aforementioned prior art discloses the steel of claim 51 (see previous).  Nakagaito et al. further teaches that the rolled sheets can have a thickness of 1.2 mm [0063].
Regarding claim 70, the aforementioned prior art discloses the steel of claim 51 (see previous).  Nakagaito et al. is silent regarding lower bainite as claimed.  However, since Nakagaito et al. is silent regarding any bainite at all, the examiner reasonably considers bainite to be absent from the disclosure of Nakagaito et al., which still meets the claim according to broadest reasonable interpretation because the instant claim does not require any inclusion of bainite.
Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagaito et al. (US 2013/0133792) alone, or in view of others as applied to claim 51 above, and further in view of Hanlon et al. (US 2017/0191150).
Regarding claim 53, the aforementioned prior art discloses the steel of claim 51 (see previous).  Nakagaito et al. does not expressly teach ferrite portions of intercritical ferrite and transformation ferrite as claimed.  Hanlon et al. discloses that it is known to limit steel sheets to have an intercritical ferrite and retransformed ferrite in amounts of up to 30 and up to 40 percent, respectively, in order to improve steel strength [0059-0061].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of the aforementioned prior art by specifying amounts of intercritical ferrite and retransformation ferrite as taught by Hanlon et al. in order to improve strength.  The examiner notes that the aforementioned ratios of Hanlon et al. overlap with that of the instant claim, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagaito et al. (US 2013/0133792) alone, or in view of others as applied to claim 51 either one of Fujita et al. (JP2012041573, machine translation referred to herein) or Matsuda et al. (US 2011/0146852).
Regarding claim 54, the aforementioned prior art discloses the steel of claim 51 (see previous).  The aforementioned prior art does not expressly teach a C concentration in austenite as claimed.  However, the examiner submits that this feature would have been obvious in view of the prior art.  
Specifically, Fujita et al. discloses limiting the C concentration in austenite for steel sheets to a range of 0.7 to 1.5 mass percent such austenite stability can be controlled [p.3 In.1-4, p.5 In.1-6].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of the aforementioned prior art by specifying a C concentration in austenite as taught by Fujita et al. such that austenite stability can be controlled. 
Alternatively, Matsuda et al. discloses that it is known to set a C concentration in austenite to be 0.7 mass percent or more in order to obtain good workability [0060].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of the aforementioned prior art by specifying a C concentration in austenite as taught by Matsuda et al. in order to obtain good workability.  In either case, the examiner notes that the overlap between the disclosed C concentrations of the prior art and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagaito et al. (US 2013/0133792) alone, or in view of others as applied to claim 51 above, and further in view of Kawasaki et al. (US 2014/0050941).
Regarding claim 61, the aforementioned prior art discloses the steel of claim 57 (see previous).  Nakagaito et al. further discloses galvanizing with Al at a temperature of 440 to 500 degrees C [0059]; however, Nakagaito et al. does not expressly teach galvanizing with Zn as claimed.  Kawasaki et al. discloses a similar high strength steel sheet [abstract]; wherein steel sheet hot dip coating can be either Zn-based or Al-based coatings [0049].  In other words, Kawasaki et al. discloses Zn coating and Al coatings to be art-recognized equivalents that are useful for the same purpose of hot dip coating onto steel to form a galvanized coating [0049].  Therefore, it would have been obvious to modify the steel of the aforementioned prior art by substituting a Zn coating composition for the Al coating composition of Nakagaito et al. because it would have been obvious to one of ordinary skill to substitute art-recognized equivalents Zn coatings as disclosed by Kawasaki et al. and Al coatings as taught by Nakagaito et al.  See MPEP 2144.06.  
The examiner notes that the recitation of “at a temperature less than 480 degrees C” is a product-by-process limitation, which upon further consideration, is not considered to impart any patentably distinct structure to the instant claim absent concrete evidence to the contrary.  See MPEP 2113.  Thus, the examiner considers the zinc-plated steel sheet as suggested by the aforementioned prior art and Kawasaki et al. to reasonably meet the instant claim.  Nonetheless, as stated previously, Nakagaito et al. further teaches that coating can be performed at a temperature of 440 to 500 degrees C, which overlaps with the instantly claimed temperature range.  See MPEP 2144.05(I).

Claims 51-62 and 69-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawata et al. (US 2013/0167980) alone, or alternatively in view of Wakabayashi et al. (US 2014/0342183).
Regarding claim 51, Kawata et al. discloses a steel sheet [abstract]; wherein said steel sheet has a composition as shown in table 2 below [0111-0141].  Kawata et al. further discloses that the microstructure includes 10 to 50 percent ferrite, 10 to 50 percent tempered martensite, 10 to 40 percent bainite, 2 to 25 percent retained austenite, 10 percent or less fresh martensite [0085-0095].  The examiner notes that the overlap between the disclosed steel composition and microstructure of Kawata et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Kawata et al. does not expressly teach that tempered martensite includes C in an amount of at most 0.45% or a yield strength as claimed.  However, the examiner submits that overlapping features would have been expected to be present in the steel of Kawata et al. as will be explained below.  See MPEP 2112.  Specifically, the instant specification discloses obtaining the claimed steel by providing a cold rolled steel sheet, performing heat treatment between the Ac1 and Ac3 point for at least 30 seconds, optional slow cooling at less than 10 degrees C per second to a temperature of 600 to 750 degrees C, subsequent quenching at a speed of at least 20 degrees C per second to a range of 180 to 260 degrees C, and subsequent heat treatment at 375 to 470 degrees C for 25 to 440 seconds [0076-0082 spec.].  The C amount in tempered martensite is 
 Kawata et al. discloses a similar manufacturing method of obtaining a cold rolled steel sheet, overlapping heat treating said steel sheet at Ac3-50 to the Bs point, overlapping first slow cooling to the ferrite transformation range for a specific time duration, overlapping second cooling to a range of Ms-50 to Ms for a specific time duration, subsequent overlapping heat treatment at Bs-100 or higher for 25 seconds, and then final cooling steps to further control martensite and austenite amounts [0169-0185].  Kawata et al. further teaches several exemplary parameters of the above method, which the examiner reasonably considers to represent a range of appropriate processing parameters as would have been recognized by one of ordinary skill.  The ranges suggested by the aforementioned parameters overlap with the aforementioned processing parameters of the instant invention as stated above [tables1-32].  As an example of said overlap, sample 41 of Kawata et al. is heated to 905 degrees C after cold rolling, subsequently cooled to 618 degrees C for 249 seconds to obtain a slow cooling rate of about 1 degree C per second, subsequently cooled again to 207 degrees C at a rate of 64 degrees C per second, and then reheated at 546 degrees C (Bs-19) [tables1-8].  As stated above, the reheating can be performed to at least Bs-100 (ie. approximately at least 465 degrees C for sample 43 as determined by the examiner).

Alternatively, Kawata et al. does not expressly teach a C concentration in tempered martensite as claimed.  Wakabayashi et al. discloses that it is known to include less than 0.8% C in tempered martensite to improve ductility of tempered martensite [0112].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Kawata et al. by minimizing the C amount in tempered martensite such that ductility can be improved, as taught by Wakabayashi et al.
Table 2.
Element (wt.%)
Claim 51 (wt.%)
Kawata et al. (wt.%)
C
0.15 – 0.23
0.05 – 0.4
Mn
1.4 – 2.6
1 – 3.5
Si
0.6 – 1.5
0.1 – 2.5
Al
0.02 – 1
0.001 – 2.5
Si+Al
1 – 2
0.101 – 5
Nb
0 – 0.035
0.005 – 0.09

0 – 0.3
0.01 – 0.8
Cr
0 – 0.3
0.01 – 2
Ni
0 – 0.05
0.01 – 2
Cu
0 – 0.03
0.01 – 2
V
0 – 0.007
0.005 – 0.09
B
0 – 0.001
0.0001 – 0.01
S
0 – 0.005
0.0001 – 0.01
P
0 – 0.02
0.001 – 0.03
N
0 – 0.01
0.0001 – 0.01
Fe & Impurities
Balance
Balance


Regarding claim 52, the aforementioned prior art discloses the steel of claim 51 (see previous).  Kawata et al. does not expressly teach the instantly claimed C concentration in tempered martensite.  However, as stated previously, since Kawata et al. discloses an overlapping steel composition and method of manufacture that closely resembles that of the instant invention, a similar concentration of C in tempered martensite would have been expected in the steel of Kawata et al. relative to that as claimed.  See MPEP 2112.  The examiner’s position is further bolstered by the similar elongation and hole expansion ratios achieved by Kawata et al., which the examiner recognizes to be the same benefit of achieving the claimed C amount in tempered martensite as disclosed by applicants [0091-002].  Alternatively, the examiner notes that the aforementioned C concentration in tempered martensite as disclosed by Wakabayashi et al. 
Regarding claim 53, the aforementioned prior art discloses the steel of claim 51 (see previous).  Kawata et al. does not expressly teach the instantly claimed ferrite amounts.  However, as stated previously, since Kawata et al. discloses an overlapping steel composition and method of manufacture that closely resembles that of the instant invention, similar amounts of ferrite would have been expected in the steel of Kawata et al. relative to that as claimed.  See MPEP 2112.  This position is further bolstered by applicants’ own remarks that the claimed feature is particularly achieved by the slow cooling step [p.17 remarks filed 6/02/2021].
Regarding claim 54, the aforementioned prior art discloses the steel of claim 51 (see previous).  Kawata et al. does not expressly teach the instantly claimed C concentration in austenite as claimed.  However, as stated previously, since Kawata et al. discloses an overlapping steel composition and method of manufacture that closely resembles that of the instant invention, a similar concentration of C in tempered martensite would have been expected in the steel of Kawata et al. relative to that as claimed.  See MPEP 2112.
Regarding claim 55, the aforementioned prior art discloses the steel of claim 51 (see previous).  Kawta et al. further discloses broadly discloses a tensile strength of greater than 900 MPa, and also teaches exemplary elongation and hole expansion values of up to 28 percent, and hole expansion values of up to 70 percent [0037, tables 15-16, 18, 27-28, 33].  The examiner reasonably submits 
Kawata et al. does not expressly teach a yield strength value as claimed. However, since Kawata et al. discloses an overlapping steel composition and microstructure, the examiner submits that a similar property of yield strength would appear to have been expected in the steel of Kawata et al.  See MPEP 2112.01(l-ll).  Alternatively, as stated previously, an overlapping steel composition and method of manufacture that closely resembles that of the instant invention, the examiner submits that a substantially similar yield strength property would appear to have been expected in the steel of Kawata et al. absent concrete evidence to the contrary. See MPEP 2112.
Regarding claims 56-60 and 69, the aforementioned prior art discloses the steel of claim 51 (see previous).  The examiner notes that the aforementioned steel composition of Kawata et al. further overlaps with the instantly claimed compositional ranges.  See MPEP 2144.05(I).
Regarding claim 61, the aforementioned prior art discloses the steel of claim 51 (see previous).  Kawata et al. further teaches zinc coating the steel sheet [0187].  
The examiner notes that the recitation of “at a temperature less than 480 degrees C” is a product-by-process limitation, which upon further consideration, 
Regarding claim 62, the aforementioned prior art discloses the steel of claim 51 (see previous).  Kawata et al. further teaches exemplary rolled sheet thicknesses of about 0.8 to 2 mm [tables 3-4].  Again, the examiner reasonably submits the aforementioned exemplary values to represent a desired thickness range of Kawata et al. as would have been recognized by one of ordinary skill.  Thus, the examiner notes that the overlap between the disclosed thickness range above and that as instantly claimed is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 70, the aforementioned prior art discloses the steel of claim 51 (see previous).  Kawata et al. is silent regarding lower bainite as claimed.  However, as stated previously, since Kawata et al. discloses an overlapping steel composition and method of manufacture that closely resembles that of the instant invention, a similar amount of lower bainite would have been expected in the steel of Kawata et al. relative to that as claimed.  See MPEP 2112.

Response to Arguments
The previous rejections over Kawata et al. have been withdrawn in view of applicants’ amendments and arguments.
The previous rejections over Nakagaito et al. and Katou et al. have been withdrawn in view of applicants’ arguments.
The previous rejection of claim 53 over Nakagaito et al. alone has been withdrawn in view of applicants’ arguments.
Applicant's arguments, filed 6/02/2021, regarding the rejections over Nakagaito et al. have been fully considered but they are not persuasive.
Applicant argues that the parameters of Nakagaito et al. as relied upon in the previous rejection are very narrow and one of ordinary skill would not have any reason to select said parameters.  In response, it is not clear to the examiner as to what point applicant is trying to make.  As stated in the previous office action and rejection sections, Nakagaito et al. discloses an overlapping steel composition and overlapping manufacturing method relative to the instant invention, such that a similar property of C content in tempered martensite would have been expected to be present absent concrete evidence to the contrary.  The examiner cannot consider the mere allegation that the claimed parameters are “a very narrow selection from the disclosure of Nakagaito et al.” to be persuasive absent concrete evidence or reasoning to the contrary, which applicant has not provided.
Applicant further argues that the prior art is silent in regards to yield strength or claimed C content.  In response, it is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  See MPEP 2112(II) & MPEP 2145.  Again, since the examiner has previously presented rationale showing that overlapping values of the claimed features would have been expected to be present, the examiner cannot concur with applicants’ mere conclusory remarks absent concrete evidence to the contrary. 
Applicant then argues that it is improper to combine Nakagaito et al. and Wakabayashi et al. because ferrite is not essential and included in an amount of less than 40% in Wakabayashi et al.  The examiner cannot concur.  Firstly, it is noted ferrite is entirely capable of being included in an amount of 40% or less in Wakabayashi et al. [0119].  This does not teach away from either the disclosure of Nakagaito et al. or the instant invention.  Therefore, the examiner cannot concur with applicant.
Applicant further argues that [0112] of Wakabayashi et al. merely teaches that including martensite above 60% hurts ductility.  The examiner cannot concur.  As expressly taught by Wakabayashi et al., martensite having the disclosed ratio and a C concentration of less than 0.8 weight percent
Applicant further alleges that the previous rejections are based on hindsight reasoning.  In response, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Since applicant has not indicated as to how the previous rejections includes knowledge gleaned only from the instant specification, the examiner cannot concur.
Applicant then argues that the hole expansion of Nakagaito et al. does not refer to hole expansion in claim 55 as measured according to the ISO standard as stated in the specification.  In response, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Since the claim broadly recites a hole expansion ratio, the examiner reasonably considers any hole expansion ratio determined by any means to reasonably meet the aforementioned limitation according to broadest reasonable interpretation.  Even if the claim did require hole expansion as measured by a specific testing means, it is not clear to the examiner as to how the steel of Nakagaito et al., which has an overlapping 
Applicant further argues that the Al amount of Nakagaito et al. does not establish obviousness and that Nakagaito et al. further teaches away from the claimed Al amount of claim 58.  The examiner cannot concur.  
Firstly, as stated in the previous office action and rejection section, the examiner recognizes that the Al amount of Nakagaito et al. does not overlap with the instant claims.  However, it is noted that prima facie obviousness exists not only when the prior art ranges overlap with the instant claim, but when they are merely close.  See MPEP 2144.05(I).  As stated previously, the examiner reasonably considers the disclosed Al range of Nakagaito et al. to be close to that of the instant claim such that prima facie evidence of obviousness exists because similar properties would have been expected.  The examiner position is further bolstered by the similar mechanical properties achieved by Nakagaito et al. relative to the instant invention as stated in the above rejection sections.
Secondly, although applicant relies on the case law of In Re Patel, the examiner notes that this case law is erroneously relied upon.  Specifically, the finding in In Re Patel was that prima facie obviousness does not exist solely because the claimed range and the prior art range approach one another (emphasis added).  However in the instant situation, the examiner has clearly provided reasoning (similar properties) to support the aforementioned determination of closeness, such that the instant situation cannot be compared to In Re Patel wherein prima facie obviousness was erroneously determined based solely on the claimed range approaching the prior art range without any further analysis.  Additionally, it is noted that several precedential instances of case law are cited in the MPEP that support obviousness of close ranges that were not considered in In Re Patel (ie. In Re Aller, In Re Waite, In Re Becket, etc.).
Finally, it is further noted that In Re Patel is not precedential case law in the MPEP.  Since examination is guided by procedures set forth in the MPEP, the examiner further cannot consider applicant’s reliance on non-precedential case law to be persuasive absent further reasoning to the contrary.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734